Nelson A. v Krone (2021 NY Slip Op 01701)





Nelson A. v Krone


2021 NY Slip Op 01701


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ. (Filed Mar. 19, 2021.) 


MOTION NO. (108/20) CA 19-00755.

[*1]NELSON A., AS ADMINISTRATOR OF THE ESTATE OF LUIS A. A.-S., ALSO KNOWN AS LUIS A., SR., PLAINTIFF-RESPONDENT,
vERIC J. KRONE, DEFENDANT-APPELLANT. (APPEAL NO. 4.)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.